Eberhardt, Judge.
In this workmen’s compensation case the sole question is whether a judgment entered on behalf of the employee in the superior court upon application therefor under Code § 114-711 can be amended or vacated at a subsequent term of court based upon a certified copy of an order from the State Board of Workmen’s Compensation diminishing or terminating compensation for the period upon which the judgment was based.
In this section it is provided that “upon presentation to the court of a certified copy of a decision of the Board ending, diminishing or increasing a weekly payment under the provisions of this Title, particularly of § 114-709, the court shall revoke or modify the order or decree to conform to such decision of the Board.” (Emphasis supplied). As was suggested in a footnote to Continental Cos. Co. v. Bump, 106 Ga. App. 826 (128 SE2d 525), this statutory provision creates an exception to the rule that a judgment may not be vacated or modified after expiration of the term of the court during which it was entered.
Here judgment was entered on application of the employee during the November term, 1965. A certified copy of an award of the board, finding a change in condition to have occurred and upon which compensation was terminated from January 31, 1964 (the award not having been appealed from), was presented to the court during the December, 1965 term and on *491the basis thereof the judgment was vacated and modified. This is in full accord with the statute and is free of error.
Argued April 4, 1966
Decided April 14, 1966.
Mitchell & Mitchell, James M. Barnes, for appellant.
Pittman & Kenney, L. Hugh Kemp, for appellees.

Judgment affirmed.


Bell, P. J., and Jordan, J., concur.